ACCEPTED
                                                                                                        01-14-00989-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   1/9/2015 11:30:41 AM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                 CLERK

                                   CASE NO: 01-14-00989-CV

                            IN THEFIRST COURT OF APPEALS
                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
                                         AT HOUSTON                             HOUSTON, TEXAS
                                                                            1/9/2015 11:30:41 AM
                                                                            CHRISTOPHER A. PRINE
                                                                                    Clerk
                              IN RE SHAYNA (DEBOISE) HERRING

                                                Relator



                                  From the 247th District Court

                                      Harris County, Texas



REAL PARTY IN INTEREST UNOPPOSED MOTION FOR EXTENSION OF TIME TO
   FILE BRIEF IN RESPONSE TO PETITION FOR WRIT OF HABEAS CORPUS




TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       Real Party in Interest’s Counsel respectfully requests that the Court grant this Motion for

Extension of Time established by Rule 10.5 and Rule 38.6 of the Texas Rules of Appellate

Procedure.

                                                 I.

       Real Party in Interest’s deadline for filing their Reply is January 31, 2015. Real Party in

Interest respectfully requests an extension of time to file their brief for an additional thirty (30)

days pursuant to Rule 10.5 and Rule 38.6 of the Texas Rules of Appellate Procedure.

                                                 II.

       Real Party in Interests received the Notice of Reply on or around December 29, 2014.

Further, Relator has not been taken into the custody of the Harris County Sheriff’s Department
and is not currently incarcerated. Therefore, the urgency to have this matter heard by Relator is

somewhat diminished as she is not incarcerated. Real Party in Interest requests this Court to

extend the reply deadline. This request is unopposed.

                                                    III.

         There has been no extensions granted to extend the time to file Real Party in Interest’s

Reply.

                                                    IV.

         Pursuant to Texas Rules of Appellate Procedure 10.1(a)(5) Real Party in Interest’s

counsel contacted Relator’s counsel and Relator’s counsel was not opposed to this motion.

                                        V. CONCLUSION

         For the reasons stated above, Real Party in Interest respectfully requests that this Motion

for Extension of Time be granted so that Real Party in Interest has an adequate opportunity to

respond to the Writ of Habeas Corpus.



                                              Respectfully Submitted,


                                              THE LAW OFFICE OF TERISA TAYLOR, P.C.
                                              917 Franklin Street, Suite 510
                                              Houston, Texas 77002
                                              Tel: (713) 224-9900
                                              Fax: (713) 224-9903


                                              By:______________________________________
                                                    TERISA TAYLOR
                                                    SBN: 24000240
                                                    GRACE M. CRUMP
                                                    SBN: 24083482
                                                    Attorneys for CASTON LEE DEBOISE
                             CERTIFICATE OF CONFERENCE

As required by the Texas Rules of Appellate Procedure 10.1(a)(5), I certify that on January 9,
2015, I have conferred, or made a reasonable attempt to confer, with all other parties – which are
listed below – about the merits of this motion and George Dana does not oppose this Motion.


                                                    ____________________________________
                                                    TERISA TAYLOR
                                                    GRACE M. CRUMP




                                CERTIFICATE OF SERVICE

Pursuant to Texas Rules of Appellate Procedure 9.5(d), (e), this is to certify that a copy of this
motion was served on Shayna (DeBoise) Herring, by and through her attorney of record, George
Dana on January 9, 2015, by faxing a copy to George Dana at (281) 484-9687 and by efiling in
the 247th Judicial District Court, Harris County, Texas.


                                                    ____________________________________
                                                    TERISA TAYLOR
                                                    GRACE M. CRUMP